DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments 01/24/2022 with respect to claims 1, 14, 20 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Eliasson does not disclose a trackless system. Eliasson discloses two embodiments, one with a guide loop and a second with no guide loop that uses other means to guide the vehicles (pg 3-4 lines 29-8). For at least the foregoing reasons claims 1, 14, 20 and their dependent claims stand rejected.
Applicant's arguments filed 01/24/2022 with respect to claims 1, 14, 20 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Eliasson does not disclose that the system is intermixed. However Eliasson clearly discloses parallel processing of bowls with different contents which meets the definition of intermixed provided by the applicant (pg 6 lines 1-24). If the bowls were all for the same batch they would not need identifiers indicating their contents and their fermentation times and times for other processes as all bowls would be subject to the same processes (pg 8 lines 8-12). Applicant relies on conjecture and no citation in the art that the batches are all the same product or type of bread. For at least the foregoing reasons claims 1, 14, 20 and their dependent claims stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6,7,9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliasson WO 92/06419 (applicant’s IDS).
Eliasson discloses a system for producing fluent products comprising:
(Re claim 1) “a plurality of containers for holding fluent material” (9,10 figure 1). “a workspace within which container-loaded vehicles are propellable, wherein at least a portion of said workspace within which container-loaded vehicles are propellable is trackless” (pg 3-4 lines 29-8). “at least one unit operation station that is located in said workspace and configured to perform a container treatment operation on at least one container-loaded vehicle” (4-8 figure 1). “wherein at least some of the plurality of container-loaded vehicles are independently routable using a common control system through said at least a portion of said workspace to deliver at least some of the containers to the at least one unit operation station for performing a container treatment operation on at least some of said containers” (abstract). “the system is intermixed” (pg 6 lines 1-24, pg 8 lines 8-12).
(Re claim 3) “at least one surface on which at least one of the vehicles travels, wherein at least a portion of the surface is configured to agitate the article being transported on the vehicle” (abstract) Traveling over any surface would cause some level of agitation.
(Re claim 4) “vehicles travels along a path, and the system is configured to control the movement of the vehicle along at least a portion of its path so that the movement of the vehicle causes agitation of the article being transported on the vehicle” (abstract) Traveling over any surface would cause some level of agitation.
(Re claim 6) “said control system is a common control system” (abstract).

(Re claim 9) “wherein the vehicles comprise a movable payload platform” (12 figure 2).
(Re claim 13) “wherein the at least one unit operation station is selected from a station consisting of loading articles onto vehicles, unloading articles from vehicles, filling, capping, uncapping, inspecting, decorating, mixing, assembling, forming all or a portion of a container, bringing together components of a container, maintenance, shrink wrapping, weighing, vacuum application, vacuum recharge, or combinations thereof” (4-8 figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,12,14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson in view of Jacobsen US 2014/0246257.
Eliasson discloses the system as rejected above.
(Re claim 2,12,15) Eliasson does not disclose a second vehicle linked to a first vehicle where only the first vehicle is controlled by the control system.

It would have been obvious to one skilled in the art to modify the system of Eliasson to include a second vehicle linked to a first vehicle where only the first vehicle is controlled by the control system because this allows for greater numbers of containers being moved without the control system having to control a greater number of vehicles.
(Re claim 5,14) “unit operation stations comprise at least two filling unit operation stations” Eliasson discloses a single filling unit, but having multiple filling units would be mere duplication of parts and would allow for the filling of multiple containers simultaneously. “the system is intermixed” (pg 6 lines 1-8).
	(Re claim 12) “up to 100 vehicles” (figure 1). Increasing the number of vehicles would be a mere duplication of parts.
(Re claim 16) “at least one surface on which at least one of the vehicles travels, wherein at least a portion of the surface is configured to agitate the article being transported on the vehicle” (abstract) Traveling over any surface would cause some level of agitation.
(Re claim 17) “vehicles travels along a path, and the system is configured to control the movement of the vehicle along at least a portion of its path so that the movement of the vehicle causes agitation of the article being transported on the vehicle” (abstract) Traveling over any surface would cause some level of agitation.
(Re claim 18) “said control system is a common control system” (abstract).

(Re claim 20) Claim 20 is the method for using the apparatus as rejected by Eliasson above and stands rejected for at least the reasons listed above including multiple filling stations and multiple ingredients.
(Re claim 21) “intermixing comprises three or more different products” (pg 6 lines 1-24, pg 8 lines 8-12). Eliasson disclose that every bowl can have its own unique identifier and different contents. As such three or more batches in three or more bowls would be well within the capabilities of the invention of Eliasson.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson in view of Shitamoto et al. US 2013/0116880.
Eliasson discloses the system as rejected above.
Eliasson does not disclose the use of omni wheels which allow for travel in any direction with a zero turning radius.
Shitamoto teaches the use of omni wheels which allow for travel in any direction with a zero turning radius (para 0062).
It would have been obvious to one skilled in the art to modify the system of Eliasson to include omni wheels because it allows for improved mobility and would make alignment with stations easier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655